        Case 2:20-cv-01266-RB-SMV Document 8 Filed 01/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW MEXICO
ANN W. EASLEY BRYANT,

                       Plaintiff,

v.                                                                    No. 2:20-cv-01266-RB-SMV

WASHINGTON FEDERAL BANK, INC.
and BRENT J. BEARDALL,

                       Defendants.

                   MEMORANDUM OPINION AND ORDER
       DISMISSING CLAIM PURSUANT TO 18 U.S.C. § 1005 WITH PREJUDICE

       THIS MATTER comes before the Court on pro se Plaintiff’s Amended Complaint for a

Civil Case, filed January 7, 2021. (Doc. 6.)

       Plaintiff, who has a savings account with Defendants, alleges that Defendants’ employees

altered Plaintiff’s withdrawals and kept Plaintiff’s money from June 2015 through August 2018.

Plaintiff asserts tort claims and a claim pursuant to 18 U.S.C. § 1005.

       The Court dismisses with prejudice the claim pursuant to 18 U.S.C. § 1005 because this

section is a criminal statute that provides criminal penalties for violations related to bank entries,

reports and transactions. United States Magistrate Judge Stephan M. Vidmar previously notified

Plaintiff that “[C]riminal statutes do not provide for private civil causes of action.” (Doc. 5

(quoting Kelly v. Rockefeller, 69 F. App’x. 414, 415–16 (10th Cir. 2003)) (citing Diamond v.

Charles, 476 U.S. 54, 64 (1986) (“a private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another”)).)

       IT IS SO ORDERED.

                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE
